Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,527,578. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1 and 2 merely broaden the scope of ‘587’s independent claims 1 and 8, by way of relegating limitations to dependent claim form.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,712,307. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claims 1 and 2 substantively just broaden the scope of ‘307’s independent claim 1, by way of relegating limitations to dependent claim form.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US PGPub. 2008/0210684 to Kukino et al (Kukino).
	As recited in independent claims 1 and 2, Kukino shows, at Figures 11, 12 and 16 especially, “a plate-like ceramic heater [50, see ¶¶ 112 & 120] having... a heating element [53]... including a lead section [54]  and a heating section [53]... wherein the heating section includes a straight portion [at 53]... and at least one lead side curved portion [53b, Fig, 16, ¶ 130] connected to one of the ends of the straight portion [at 53] closer to the lead section [54], and wherein the closest to the lead section [54] of the... lead side curved portion [53b] has a lower resistance per unit length than the straight portion [at 53] at... temperatures in the range of 7000C to 9000C.” 
	The heater of Kukino is intended for temperatures up to 11000C (see ¶ 130). The heater properties are thus well defined and stable in the recited range of 7000C to 9000C. Because resistance is inversely proportional to the cross sectional area of a resistive heater (in a plane perpendicular to the current direction), and the cross sectional area of the “lead side curved portion” 53b of Kukino is 3/2 the cross sectional area of the straight portion at 53 (ibid), the lead side curved portion 53b has a lower resistance per unit length than the straight portion 53, as recited in claims 1 and 2.
	Regarding the single added limitation in claim 2, “a positive lead,” Kukio discloses positive and negative leads 55 (¶ 112).
	Regarding claims 3, 4, 14 and 15, Kukino discloses the ratio of the cross sectional area of the “lead side curved portion” 53b to that of the “straight portion” 53 to be 1.5 (or 3/2). The ratio of resistance per unit length of the “lead side curved portion” 53b to that of the “straight portion” 53,  “R1/R2”, since they differ only in their cross sectional area (¶ 130), and R1 = R2/(1.5) = R2(0.67), hence R1/R2 = 0.67 < 0.80, meeting the limitations of both claims.
	As recited in claims 6, 7 and 16, and demonstrated above, Kukino discloses the ratio of the cross sectional area of the “straight portion” 53 to that of the “lead side curved portion” 53b to be 2/3, or 0.67, meeting the limitations of all three claims
	Regarding claims 8-10 and 17 since the “volume resistivity” here is likewise determined by the cross sectional area of the resistive heater through which current is passing, it is exactly the same ratio as that found above, i.e., 0.67, as disclosed by Kukino, meeting the limitations of all four claims.
	As recited in claims 11 and 18, Kukino discloses (Fig. 16 & ¶ 123) a heating section with “four or more straight portions” (at 53), “the... lead side curved portion [53b] connects a pair of the straight portion [53].., and... a plurality of non-lead side curved portions [at ends of straight portions opposite el’ts 53b], each connecting a pair of the straight portions.”
	As recited in claims 12, 13, 19 and 20, Kukino discloses the use of disclosed heater in a gas sensor (¶¶ 4 & 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/15/22